NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

CHRISTOPHER S. KING,                          )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-1202
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada, Judge.

Christopher S. King, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-Bohnenstiehl,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.




NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.